Exhibit 10.3

HARMAN INTERNATIONAL INDUSTRIES, INCORPORATED

2002 STOCK OPTION AND INCENTIVE PLAN
RESTRICTED STOCK AGREEMENT
FOR OFFICERS AND KEY EMPLOYEES

          THIS RESTRICTED STOCK AGREEMENT (this "Agreement"), dated as of
__________, is entered into between HARMAN INTERNATIONAL INDUSTRIES,
INCORPORATED, a Delaware corporation (the "Company"), and __________
("Grantee").  Capitalized terms used herein but not defined shall have the
meanings assigned to those terms in the Company's 2002 Stock Option and
Incentive Plan (the "Plan").

W I T N E S S E T H:

          A.          Grantee is an employee of the Company or a Subsidiary of
the Company; and

          B.          The execution of this Agreement in the form hereof has
been authorized by the Compensation and Option Committee of the Board (the
"Committee");

          NOW, THEREFORE, in consideration of these premises and the covenants
and agreements set forth in this Agreement, the Company and Grantee agree as
follows:

1.                    Grant of Restricted Shares.  The Company hereby grants to
Grantee __________ shares (the "Restricted Shares") of the Company's common
stock, par value $0.01 per share ("Common Shares"), (the "Grant").  The
Restricted Shares shall be fully paid and nonassessable and shall be represented
by a certificate or certificates registered in the name of Grantee. 
Certificates evidencing Restricted Shares, and any certificates for Common
Shares issued as dividends on, in exchange of, or as replacements for,
certificates evidencing Restricted Shares, shall bear legends referring to the
restrictions set forth herein and any other restrictive legends as the Company's
counsel may deem necessary or advisable.  This Agreement constitutes an
"Evidence of Award" under the Plan.

2.                    Date of Grant.  The effective date of the grant of the
Restricted Shares is __________.

3.                    Restrictions on Transfer.  The Restricted Shares may not
be transferred, sold, pledged, exchanged, assigned or otherwise encumbered or
disposed of by Grantee unless and until they have become nonrestricted and
nonforfeitable in accordance with Section 4 hereof; provided,however, that
Grantee's interest in the Restricted Shares may be transferred by will or the
laws of descent and distribution.  Any purported transfer, encumbrance or other
disposition of the Restricted Shares that is in violation of this Section 3
shall be null and void, and the other party to any such purported transaction
shall not obtain any rights to or interest in the Restricted Shares.


4.                    Lapse of Restrictions.

          (a)                    The Restricted Shares shall become
nonrestricted and nonforfeitable on the _____ anniversary of the Date of Grant
unless earlier forfeited in accordance with Section 5.

          (b)                    Notwithstanding the provisions of Section 4(a)
above, all Restricted Shares shall become immediately nonrestricted and
nonforfeitable upon the occurrence of a Change in Control (as defined below).  A
"Change in Control" means the occurrence, before this Agreement terminates, of
any of the following events:

                    (i)          the acquisition by any individual, entity or
group (within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities
Exchange Act of 1934, as amended (the "Exchange Act")) (a "Person") of
beneficial ownership (within the meaning of Rule 13d‑3 promulgated under the
Exchange Act) of 25% or more of the combined voting power of the then
outstanding securities of the Company entitled to vote generally in the election
of directors (the "Voting Shares"); provided,however, that for purposes of this
Section 4(b)(i), the following acquisitions shall not constitute a Change in
Control:  (A) any issuance of Voting Shares directly from the Company that is
approved by the Incumbent Board (as defined in Section 4(b)(ii) below), (B) any
acquisition by the Company or a Subsidiary of Voting Shares, (C) any acquisition
of Voting Shares by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any Subsidiary or (D) any acquisition of Voting
Shares by any Person pursuant to a Business Combination that complies with
clauses (A), (B) and (C) of Section 4(b)(iii) below;

                    (ii)         individuals who, as of the date hereof,
constitute the Board (the "Incumbent Board") cease for any reason to constitute
at least a majority of the Board; provided,however, that any individual becoming
a Director after the date hereof whose election, or nomination for election by
the Company's stockholders, was approved by a vote of at least two-thirds of the
Directors then constituting the Incumbent Board (either by a specific vote or by
approval of the proxy statement of the Company in which such person is named as
a nominee for director, without objection to such nomination) shall be deemed to
have been a member of the Incumbent Board, but excluding, for this purpose, any
such individual whose initial assumption of office occurs as a result of an
actual or threatened election contest (within the meaning of Rule 14a‑12 of the
Exchange Act) with respect to the election or removal of Directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board;


                    (iii)         consummation of a reorganization, merger or
consolidation, a sale or other disposition of all or substantially all of the
assets of the Company or other transaction (each, a "Business Combination"),
unless, in each case, immediately following the Business Combination, (A) all or
substantially all of the individuals and entities who were the beneficial owners
of Voting Shares immediately prior to the Business Combination beneficially own,
directly or indirectly, more than 50% of the combined voting power of the then
outstanding Voting Shares of the entity resulting from the Business Combination
(including, without limitation, an entity which as a result of such transaction
owns the Company or all or substantially all of the Company's assets either
directly or through one or more subsidiaries), (B) no Person (other than the
Company, such entity resulting from the Business Combination, or any employee
benefit plan (or related trust) sponsored or maintained by the Company, any
Subsidiary or such entity resulting from the Business Combination) beneficially
owns, directly or indirectly, 25% or more of the combined voting power of the
then outstanding Voting Shares of the entity resulting from the Business
Combination and (C) at least a majority of the members of the board of directors
of the entity resulting from the Business Combination were members of the
Incumbent Board at the time of the execution of the initial agreement or of the
action of the Board providing for the Business Combination; or

                    (iv)         approval by the stockholders of the Company of
a complete liquidation or dissolution of the Company, except pursuant to a
Business Combination that complies with clauses (A), (B) and (C) of Section
4(b)(iii) hereof.

5.                 Forfeiture of Restricted Shares.

          (a)                    Any of the Restricted Shares that remain
forfeitable in accordance with Section 4 hereof shall be forfeited if Grantee
ceases for any reason to be employed by the Company or a Subsidiary at any time
prior to such shares becoming nonforfeitable in accordance with Section 3
hereof, unless the Committee determines to provide otherwise at the time of the
cessation of Grantee's employment.  For the purposes of this Agreement, the
Grantee's employment with the Company or a Subsidiary shall not be deemed to
have been interrupted, and Grantee shall not be deemed to have ceased to be an
employee of the Company or a Subsidiary, by reason of (i) the transfer of
Grantee’s employment among the Company and its Subsidiaries, (ii) an approved
leave of absence of not more than 90 days, or (iii) the period of any leave of
absence required to be granted by the Company under any law, rule, regulation or
contract applicable to Grantee's employment with the Company or any Subsidiary.


          (b)                    Any of the Restricted Shares that remain
forfeitable in accordance with Section 4 shall be forfeited on the date that the
Committee determines that such Restricted Shares shall be forfeited under the
circumstances described in Section 17(g) of the Plan.

          (c)                     In the event of a forfeiture, the
certificate(s) representing Restricted Shares that have been forfeited shall be
cancelled.

6.                  Dividend, Voting and Other Rights.  Grantee shall have all
of the rights of a stockholder with respect to the Restricted Shares, including
the right to vote the Restricted Shares and receive any dividends that may be
paid thereon; provided,however, that any additional Common Shares that Grantee
may become entitled to receive pursuant to a share dividend or a merger or
reorganization in which the Company is the surviving corporation or any other
change in the capital structure of the Company shall be subject to the same
restrictions as the Restricted Shares.

7.                  Compliance with Law.  The Company shall make reasonable
efforts to comply with all applicable federal or state securities laws;
provided,however, that notwithstanding any other provision of this Agreement,
the Company shall not be obligated to issue any restricted or nonrestricted
Common Shares or other securities pursuant to this Agreement if the issuance
thereof would result in a violation of any such laws.

8.                  Employment Rights.  This Agreement shall not confer on
Grantee any right with respect to the continuance of employment or other
services with the Company or any Subsidiary.  No provision of this Agreement
shall limit in any way whatsoever any right that the Company or a Subsidiary may
otherwise have to terminate the employment of Grantee at any time.

9.                  Communications.  All notices, demands and other
communications required or permitted hereunder or designated to be given with
respect to the rights or interests covered by this Agreement shall be deemed to
have been properly given or delivered when delivered personally or sent by
certified or registered mail, return receipt requested, U.S. mail or reputable
overnight carrier, with full postage prepaid and addressed to the parties as
follows:

                  If to the Company, at:     1101 Pennsylvania Avenue, N.W.
                                                          Suite 1010
                                                         Washington, D.C.  20004
                                                         Attention:  Vice
President-Financial Operations

                  If to Grantee, at:         Grantee's address provided by
Grantee on the last page hereof

Either the Company or Grantee may change the above designated address by written
notice to the other specifying such new address.

10.                  Interpretation.  The interpretation and construction of
this Agreement by the Committee shall be final and conclusive.  No member of the
Committee shall be liable for any such action or determination made in good
faith.


11.                 Amendment in Writing.  This Agreement may be amended as
provided in the Plan; provided, however, that all such amendments shall be in
writing.

12.                 Integration.  The Restricted Shares are granted pursuant to
the Plan.  Notwithstanding anything in this Agreement to the contrary, this
Agreement is subject to all of the terms and conditions of the Plan, a copy of
which is available upon request and which is incorporated herein by reference. 
As such, this Agreement and the Plan embody the entire agreement and
understanding of the Company and Grantee and supersede any prior understandings
or agreements, whether written or oral, with respect to the Restricted Shares.

13.                 Severance.  In the event that one or more of the provisions
of this Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof and the remaining provisions hereof shall continue
to be valid and fully enforceable.

14.                 Governing Law.  This Agreement is made under, and shall be
construed in accordance with, the laws of the State of Delaware.

15.                 Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same instrument.



[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]



          IN WITNESS WHEREOF, this Agreement is executed by a duly authorized
representative of the Company on the day and year first above written.

                                                        HARMAN INTERNATIONAL
INDUSTRIES,
                                                        INCORPORATED

                                                        By:
                                                                      
                                                        Name:
                                                                 
                                                        Title:
                                                                    

The undersigned Grantee acknowledges receipt of an executed original of this
Agreement and accepts the Restricted Shares subject to the applicable terms and
conditions of the Plan and the terms and conditions hereinabove set forth.

Date:                                                                           
                                                           
                                                                                    Grantee

GRANTEE:      Please complete/update the following information.

Name:                                                                         
                                                           

Home Address:                                                          
                                                             

                                                                                   
                                                           

                                                                                   
                                                           

Social Security Number:                                              
                                                           

Date of Hire:                                                                
                                                           

Subsidiary or
Division:                                                                                                             